Citation Nr: 1207792	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the issue on appeal as certified to the Board is entitlement to service connection for posttraumatic stress disorder (PTSD).  Prior to the October 2011 hearing, however, the Veteran, his accredited representative, and the undersigned Veterans Law Judge agreed that the Veteran's contentions reflect he had, in fact, wished to pursue an increased rating for his service-connected depressive disorder.  The Board has therefore recharacterized the issue on appeal to more accurately reflect the Veteran's intentions.  In doing so, the Board acknowledges that the usual procedural safeguards (notice of disagreement, statement of the case, and substantive appeal) have not been satisfied in this case.  Given, however, the favorable disposition of this claim, the Board finds that the Veteran has not been prejudiced by these irregularities and will proceed with a decision on his appeal.

In October 2011, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The RO's February 2011 rating decision deferred consideration of the claim of entitlement to a TDIU because this issue was determined to be intertwined with the issue before the Board.  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As will be discussed in more detail below, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected depressive disorder.  See id. at 455.  The Board will therefore consider whether entitlement to a TDIU is warranted.


FINDINGS OF FACT

1.  The Veteran's depressive disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no higher, for depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a January 2010 letter advised the Veteran of the evidence needed to substantiate his initial service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the increased rating issue has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his Social Security Administration (SSA) records.  

The Veteran also underwent VA examinations in connection with this claim in March 2010 and May 2011.  The Board finds that these examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the increased rating claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In light of the favorable decision as it relates to the issue of entitlement to a TDIU, any error by VA in complying with the requirements of VCAA as to that issue is moot.  

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the case at hand, the Board will attribute all manifestations of psychiatric disability to the Veteran's service-connected depressive disorder.

The Veteran's depressive disorder is currently assigned a 50 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

Depressive disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A November 2009 letter from the Veteran's VA treating psychiatrist states that the Veteran has had marked psychosocial and occupational impairment and notes a GAF score of 40.  It notes that the Veteran suffered from depression and severe anxiety.  His wife reported that the Veteran has been unable to work due to anxiety, irritability, poor attention and concentration, low frustration tolerance, and verbal and physical outbursts.  She reported that the Veteran recently got into an argument with a man and slammed him against a wall, causing a scalp laceration.  She reported that she and the Veteran no longer sleep in the same bed because he has nightmares of being attacked and she has woken up with his hands in a choke hold around her neck.  

The March 2010 VA examination report reflects that the Veteran reported difficulty sleeping, anger, and irritability issues that are related to his PTSD and service-connected foot pathology.  He reported decreased energy and cry spells about twice per week.  He reported having panic attacks when in crowds.  He reported he has not worked for about two years, and the examiner noted that it would appear at least as likely as not that the Veteran's current depression is significantly related to his inability to work, his chronic pain, and financial stresses that result from his being unemployable.  

The Veteran reported that he lives with his wife and two stepchildren.  He takes care of activities of daily living such as dressing, bathing, and feeding himself, but he often needs to be encouraged or feels too tired to do so.  He tries to do some light chores around the house.  He spends most of the time by himself, not even watching television.  He does not socialize outside of the home unless required to do so.  He does not attend church.  The examiner observed that it appeared the Veteran had moderate to severe impairment in social, recreational, and familial adjustment as a result of his depression.  It was noted that he has been married twice and has been married to his current wife since 2004.  His level of symptoms such as anxiety, depression, and irritability have stressed his marriage to at least a moderate degree.  The examiner observed that the Veteran appears to have moderate occupational maladjustment and moderate to severe social maladjustment as a result of his depressive disorder.  

On examination, the Veteran was alert, oriented, and cooperative.  He had a rather tense, guarded demeanor.  He showed no gross signs of a thought disorder, lucid dissociation, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias.  He rated himself as moderately to severely anxious and depressed most of the time.  He denied suicidal or homicidal ideation or spontaneous panic attacks.  He showed no problems with gross cognitive losses but did complain of some difficulty with focusing attention and concentration secondary to factors such as his pain, depression, anxiety, and lack of sleep.  The examiner assigned a GAF score of 52.

The May 2011 VA examination report notes that the Veteran does not exhibit total occupational and social impairment due to PTSD signs and symptoms.  The examiner did find, however, that PTSD signs and symptoms result in deficiencies in areas such as judgment, thinking, family relations, work, mood, or school.  Due to questions regarding the reliability of testing results, the examiner was only able to estimate a current GAF score between 40 and 60.  

The Veteran's primary concerns were related to anger and irritability.  He reported a history of repeated violent behavior, noting that he blacks out and when he becomes aggressive and does not remember what happened during the episodes of violence.  He reported having a depressed mood half of the time.  He acknowledged having thoughts of suicide but denied current intent or plan.  

The Veteran and his wife reported that there is some distance between the Veteran and his stepchildren due to stress and the Veteran's agitation.  His wife reported that the Veteran's depressive symptoms have progressed.  Their amount of socializing with others has decreased due to the Veteran's anger and violent episodes.  The Veteran reported that he is close to his brother and enjoys spending time with another couple.  He tries to stay busy during the day, working out, cleaning the house, spending time with his animals, and spending time with his grandchild.  

On examination, the Veteran was appropriately dressed.  His psychomotor activity was unremarkable.  Speech was slow.  Attitude toward the examiner was cooperative.  Affect was appropriate.  Mood was dysphoric.  Attention was intact.  He was properly oriented to person, time, and place.  Thought process was unremarkable but evasive with mildly vague responses.  Thought content was unremarkable.  There were no delusions.  Judgment was fair.  Intelligence was average.  Insight was fair.  There were no hallucinations.  He had inappropriate behavior, but not ritualistic behavior.  He denied panic attacks.  He reported homicidal thoughts which were non-specific thoughts of wanting to hurt people when he gets angry.  He reported passive suicidal ideation without intent or plan.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  

The examiner noted that the Veteran's usual occupation was as a carpenter.  He worked for his brother approximately five or six years.  Prior to that, he worked for a different company.  He went to school to be a truck driver and worked for the state for a while but quit because he felt that others were not working as hard during the day.  His longest job was working for his brother.  He stopped working because he was getting in too many fights and was getting mad too easily.  He reported that physical pain related to his feet and knees caused some difficulty at work.

An October 2011 letter from the Veteran's VA psychiatrist states that the Veteran is totally disabled from employment due to chronic psychiatric disorders.  It notes that the Veteran's military-related psychiatric disorders negatively affect his concentration and attention, his ability to tolerate stress, and his ability to engage conflictual interpersonal contact.

At the October 2011 Board hearing, the Veteran and his spouse testified that his symptoms have increased since January 2009.  He avoids people more and has more memory problems.  His frustration and anger have worsened.  He reported having trouble controlling himself and doing things he would not normally do.  He reported having several panic attacks per week.  He reported he sometimes has three or five but sometimes has them every day.  He reported that he has been having panic attacks constantly since finding out about his Board hearing.  He reported that panic attacks incapacitate him to the point that he cannot perform normal daily activities.  He reported that he still has severe symptoms despite being heavily medicated.  He endorsed having "experienced a marked increase in general symptomatology, hypervigilance, difficulty communicating, interpersonal relations with family or friends, inability to remember things, fight or flight response...."  He reported that he has homicidal and suicidal thoughts quite often.  He reported having pushed friends away.  He reported difficulty sleeping and sometimes waking up throwing punches.  He sometimes hears whispers or voices outside the door.

The Veteran's wife testified that the Veteran's episodes have become more severe and more rampant.  She stated that the Veteran gets upset every day.  She described him raging and throwing things.  She reported that she knows when to avoid him and when to yell at him to get his attention.  She feels he is constantly on edge and ready to blow up.  He checks their perimeter several times at night.  She described being on the receiving end of the Veteran's "cruelty," serving as "the buffer between him and the family."  She reported having to keep her eye on the Veteran and trying to handle things when she sees him getting aggravated.  She reported that he had the onset of an anxiety attack waiting for the hearing.  She described his anxiety and reported that there are some days she has to leave work early to help settle the Veteran down when he calls upset.  She described his symptoms as "more intense."  

Based on the VA examination reports, the VA medical records, and the highly credible hearing testimony of the Veteran and his spouse, the Board finds that the Veteran's service-connected depressive disorder satisfies the criteria for a 70 percent rating for the entire period of this appeal.  That is, the Board finds that the evidence reflects occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In particular, the evidence reflects the 70 percent disability symptoms of suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting).  

In the absence of symptoms indicative of total occupational and social impairment due solely to his service-connected depressive disorder, the criteria for a 100 percent rating are not met or approximated.

III.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2011).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, 'presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider.'  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

In the case at hand, the Veteran is service connected for: (1) depressive disorder, rated 70 percent disabling for the entire period on appeal; (2) chronic gastritis, rated 30 percent disabling from January 27, 2010; (3) status post exostosis right foot with pain, rated 10 percent disabling for the entire period on appeal; (4) right knee patellofemoral syndrome, rated 10 percent disabling for the entire period on appeal; (5) left knee medial meniscal tear, rated 10 percent disabling for the entire period on appeal; (6) left ankle strain, rated 10 percent disabling for the entire period on appeal; and (7) right ankle strain, rated 10 percent disabling for the entire period on appeal.  Combining these ratings under 38 C.F.R. §§ 4.25 and 4.26 results in an 80 percent rating from January 26, 2009, through January 26, 2010, and a 90 percent rating on and after January 27, 2010.  These ratings satisfy the schedular TDIU criteria of 38 C.F.R. § 4.16(a).  The Board must now consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  

The Board has already described the impact that the Veteran's depressive disorder has on his ability to secure and maintain employment.  Briefly, the competent and probative evidence of record reflects difficulties in concentration, anger, irritability, and periods of violence that greatly interfere with the Veteran's ability to secure and maintain employment.  

The evidence also reflects the Veteran's difficulty performing physical labor due to his feet and knees.  A July 2007 VA examination report states that the Veteran is not able to stand longer than 30 minutes and is not able to carry heavy objects due to his painful ankles and knees.  It also states that the Veteran should be able to work sedentary desk jobs and require simple direction and light tasks.  The Board finds, however, that the Veteran's anger, irritability, and significant history of violence would preclude him from obtaining and maintaining such employment.  In particular, the Board observes that the Veteran's occupational and educational history are in vocations that involve physical labor and, based on the above, believes that being asked to perform tasks to which he is not accustomed would trigger depressive disorder symptoms such as anger, irritability, and violence.  Therefore, in short, the Board finds that the Veteran is unemployable due to his service-connected disabilities, and that entitlement to a TDIU is therefore warranted. The benefit of the doubt is resolved in the Veteran's favor.


ORDER

Entitlement to a rating of 70 percent, but no more, for depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


